Citation Nr: 9935220	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement under the provisions of 38 C.F.R. § 4.29 to a 
temporary total evaluation for hospital treatment in August 
1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran performed verified service from August 1967 to 
August 1971 and from February 1976 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran had also sought to establish 
increased ratings for his service-connected disabilities 
involving his left foot, back, and headaches.  A review of 
the record reveals that the veteran's claims were denied in 
April 1997.  He submitted a notice of disagreement in 
December 1997 and was issued a statement of the case in 
January 1998.  However, there is no indication in the record 
that the veteran perfected an appeal in regard to those 
issues.  The Board further notes that the veteran's 
representative addressed only the issue on appeal when they 
submitted a VA Form 646 in April 1998.  Accordingly, the 
Board may not exercise jurisdiction over those issues.  The 
Board takes this opportunity to note that it may only 
exercise jurisdiction over an issue only after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  


FINDING OF FACT

The veteran's hospitalization from August 7, 1996, to August 
29, 1996, did not include a 21 consecutive day period during 
which a service-connected disability was treated.


CONCLUSION OF LAW

A temporary total rating based on the veteran's 
hospitalization from August 7, to August 29, 1996, is not 
warranted.  38 C.F.R. § 4.29 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

The veteran has claimed entitlement to a temporary total 
disability rating for a period of hospitalization from August 
7, 1996, to August 28, 1996.  The veteran's service connected 
disabilities, at the time of his period of hospitalization 
consisted of: headaches, spastic colon, low back syndrome, 
status post left foot injury with traumatic arthritis, 
history of carpal tunnel syndrome, bilateral high frequency 
hearing loss and ureterolithiasis.  

A review of the claims folder reveals that the veteran was 
treated at the Counseling Consortium for PTSD (post-traumatic 
stress disorder) beginning in July 1996.  A report, dated in 
January 1997, noted that the veteran was first treated in 
July 1996 and then immediately referred to the Dorn VA 
medical center (VAMC) in Charleston, South Carolina.  The 
report noted that the veteran had a range of physical 
complaints, to include headaches, and PTSD symptoms.

Associated with the claims folder is a discharge summary from 
the Dorn VAMC for the period from August 7, 1996, to August 
29, 1996.  The summary noted that the veteran was admitted 
with increased irritability, anger, decreased self-control 
and recent suicidal and homicidal ideation.  A medical 
history noted that the veteran suffered from headaches which 
were increasing, and that they were part of the reason why he 
agreed to be admitted to the hospital.  The veteran was 
admitted to the psychiatric unit where he underwent group 
treatment and evaluation.  The veteran did receive treatment 
for his headaches on an as needed basis.  No other remarks 
concerning the appellant's complaints of headaches are noted.  
The veteran's discharge diagnoses included PTSD, sleep 
associated seizure disorder, and headaches.  

VA regulations provide that a temporary total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs facility for a period in 
excess of 21 days.  Notwithstanding that hospital admission 
was for a disability not connected with service, if during 
such hospitalization, hospital treatment for a service-
connected disability is instituted and continued for a period 
in excess of 21 days, the increase to a total rating will be 
granted from the first day of such treatment.  38 C.F.R. 
§ 4.29 (1999).

In this case, the veteran's period of hospitalization was the 
result of his psychiatric condition.  He was evaluated at the 
Counseling Consortium in July 1996 and then referred for 
inpatient evaluation and treatment related to a diagnosis of 
PTSD.  The veteran did have complaints of headaches, both 
prior to and during his period of hospitalization; however, 
his headaches are not shown to have required a 21 consecutive 
day of inpatient hospitalization.  Rather, the preponderance 
of the evidence shows that the appellant's care centered 
around treatment for a psychiatric disorder, and to the 
extent that headaches required treatment at all the discharge 
certificate shows that the treatment consisted simply of 
dispensing Midrin to the veteran on an as needed basis.  
There is no evidence to show that the veteran's headaches 
required a 21 consecutive day period of hospitalization.  
Moreover, there is no evidence that any of the veteran's 
other service-connected disabilities were treated for 21 
consecutive days during the August 1996 inpatient period.  
Hence, the benefit sought on appeal must be denied.

In reaching this decision the Board considered other medical 
evidence of record to include VA examination reports dated in 
January and March 1997, as well as VA outpatient treatment 
records for the period from September 1995 to October 1996.  
However, none of the records establish that the veteran was 
treated on an inpatient basis for 21 consecutive days for a 
service-connected disability in August 1996. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A temporary total rating, under the provisions of 38 C.F.R. § 
4.29, for the veteran's period of hospitalization from August 
7, 1996, to August 29, 1996, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

